DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The claimed "N-type solder layer" and "P-type solder layer" are interpreted in a manner consistent with the description in the specification which states each P-type solder layer may be referred to as a solder layer which directly comes into contact with each P-type thermoelectric leg, and each N-type solder layer may be referred to as a solder layer which directly comes into contact with each N-type thermoelectric leg ([0098]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 8-11, 15-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (US 4,907,060) in view of Rolfe et al. (US 5,209,786).
	Regarding claim 1, Nelson discloses a thermoelectric device comprising a first substrate (24 - C2/L32-33); a plurality of P-type thermoelectric legs and a plurality of N-type thermoelectric legs alternately disposed on the first substrate (14 and 16 in Fig. 1); a second substrate disposed on the plurality of P-type thermoelectric legs and the plurality of N-type thermoelectric legs (22 - C2/L32-33); a plurality of first electrodes 
	Nelson does not explicitly disclose a melting point of the barrier layer is greater than a melting point of each of the pairs of the P-type solder layer and the N-type solder layer.

	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the barrier layer of Nelson with the high temperature materials disclosed in Rolfe, because the use of the materials disclosed in Rolfe in a barrier layer for a thermoelectric device amounts to the use of known materials in the art for their intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when employing the materials disclosed in a barrier layer of a thermoelectric device based on the teaching of Rolfe.  
	Regarding claim 2, modified Nelson discloses all the claim limitations as set forth above.  Modified Nelson further discloses a height of the barrier layer is greater than a height of each of the pairs of the P-type solder layer and the N-type solder layer (Nelson - C1/L61-68; Rolfe - Fig. 3B).
	Regarding claim 8, modified Nelson discloses all the claim limitations as set forth above.  Modified Nelson further discloses the barrier layer has an insulation property (Nelson - C1/L65; Rolfe - C9/L8).
	Regarding claim 9, modified Nelson discloses all the claim limitations as set forth above.  Modified Nelson further discloses a plated layer is disposed respectively on each of the plurality of first electrodes and the plurality of second electrodes (Nelson - C2/L28-29; it is noted that the term "disposed on" does not require direct physical contact or the absence of intermediate components).

	Regarding claim 11, modified Nelson discloses all the claim limitations as set forth above.  Modified Nelson further discloses the plated layer includes nickel (Nelson - C2/L29).
	Regarding claim 15, modified Nelson discloses all the claim limitations as set forth above.
	While modified Nelson does disclose a height of the barrier layer is greater than a height of each of the pairs of the P-type solder layer and the N-type solder layer (Nelson - C1/L61-68; Rolfe - Fig. 3B); modified Nelson does not explicitly disclose the height of the barrier layer is 1.1 to 10 times the height of each of the pair of P-type solder layer and N-type solder layer.
	As the material cost and degree of mechanical integrity are variables that can be modified, among others, by adjusting said height of the barrier layer in relation to the solder layers, with said material cost and degree of mechanical integrity both increasing as the height of the barrier layer is increased, the precise height of the barrier layer in relation to the height of the solder layers would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed height of the barrier layer in In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
	Regarding claim 16, modified Nelson discloses all the claim limitations as set forth above.
	While modified Nelson does disclose a height of the barrier layer is greater than a height of each of the pairs of the P-type and N-type solder layers (Nelson - C1/L61-68; Rolfe - Fig. 3B); modified Nelson does not explicitly disclose the height of the barrier layer is 1 to 100 microns.
	As the material cost and degree of mechanical integrity are variables that can be modified, among others, by adjusting said height of the barrier layer, with said material cost and degree of mechanical integrity both increasing as the height of the barrier layer is increased, the precise height of the barrier layer would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed height of the barrier layer cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the height of the barrier layer the apparatus of modified Nelson to obtain the desired In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
	Regarding claim 18, modified Nelson discloses all the claim limitations as set forth above.  Modified Nelson further discloses a pair of the P-type solder layer and the N-type solder layer disposed on each of the plurality of second electrodes (Nelson - C2/L31-37) and a barrier layer disposed between the pair of the P-type solder layer and the N-type solder layer on each of the plurality of second electrodes (Nelson - C1/L61-68; C2/L43-69; Rolfe - C7/L12-25, Fig. 3B).
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (US 4,907,060) in view of Rolfe et al. (US 5,209,786) as applied to claim 1 above, and further in view of Kim et al. (US 2012/0049316) and Schutte et al. (US 2008/0121263).
	Regarding claim 12, modified Nelson discloses all the claim limitations as set forth above.  
	Modified Nelson does not explicitly disclose a resin layer is further provided between the first substrate and the plurality of first electrodes.
	Kim discloses a thermoelectric device and further discloses an enamel layer provided between the substrate and the first electrodes (142 in Fig. 5).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include an enamel layer, as disclosed by Kim, between the first substrate and the plurality of first electrodes of modified Nelson, because as taught by 
	While modified Nelson does disclose the surface improvement layers may be enamel layers ([0032] L1-2), modified Nelson does not explicitly disclose the enamel is a resin.
	Schutte discloses a thermoelectric device and further discloses the use of electrical insulating layers formed by coatings of synthetic resins or enamel ([0127]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the surface improvement layers of modified Nelson with a resin, because as evidenced by Schutte, the use of a resin in place of an enamel in a thermoelectric device amounts to the use of a functionally equivalent material in place of another, and one of ordinary skill would have a reasonable expectation of success when using resin in place of enamel in the thermoelectric device of modified Nelson based on the teaching of Schutte.
	Regarding claim 13, modified Nelson discloses all the claim limitations as set forth above.  Modified Nelson further discloses the resin layer is coated on an entire surface of the first substrate (Kim - 142 in Fig. 5 (as modified by Schutte above)).
Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (US 4,907,060) in view of Rolfe et al. (US 5,209,786) as applied to claim 1 above, and further in view of Kim et al. (US 2012/0049316) and Horio et al. (US 2005/0000559).
Regarding claims 12 and 14, modified Nelson discloses all the claim limitations as set forth above.  
	Modified Nelson does not explicitly disclose a resin layer is further provided between the first substrate and the plurality of first electrodes, the resin layer is coated to be partitioned according to the plurality of first electrodes disposed to be spaced apart from each other.
	Kim discloses a thermoelectric device and further discloses thermal grease inserted between the thermoelectric device and the first electrode ([0016]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include thermal grease, as disclosed by Kim, on the first electrodes of modified Nelson, because as evidenced by Kim, the use of thermal grease in a thermoelectric device amounts to the use of a known material in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when including thermal grease in the thermoelectric device of modified Nelson based on the teaching of Kim.
	Modified Nelson does not disclose the grease is a resin.
	Horio discloses a thermoelectric device and further discloses a thermal resistance reducing layer made of grease of resin ([0016]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a resin, as disclosed by Horio, instead of grease in the thermoelectric device of modified Nelson, because as evidenced by Horio, the use of a resin in place of grease in a thermal resistance reducing layer in a thermoelectric device amounts to the use of a known material in the art for its intended purpose, and one of .

Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive.  Specifically, applicant argues that Nelson does not teach the micro-filled epoxy between a P-type solder layer and an N-type solder layer.  In response to applicant's argument, Nelson teaches the elements are soldered to the metalizations 18 and 20 (C2/L31-32) and further discloses the air space between the thermoelectric elements is occupied with epoxy for insulating the thermoelectric elements and providing strength for the solder connections of the thermoelectric elements to the copper metalizations (C1/L63-67).  Based on this teaching, the epoxy is necessarily located between P-type and N-type solder layers and directly contacting side surfaces of the elements and solder layers associated with each element.  Rolfe is relied upon to teach a barrier layer formed of vitreous frits and ceramics, and high temperature material such as alumina ceramic material (C7/L12-25) as set forth in the office action.  The teachings of Nelson in view of Rolfe satisfy the limitations relating to the P-type solder layers, the N-type solder layers, and the barrier layer as set forth in the office action.
It is noted that the claim amendments overcome the 112 rejections in the previous office action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 




/TAMIR AYAD/Primary Examiner, Art Unit 1726